                             Case 19-50273-KBO            Doc 62       Filed 01/25/21         Page 1 of 2


                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


             In re:                                                   Chapter 11

             Zohar III, Corp., et al.1                                Case No. 18-10512 (KBO)

                              Debtors.                                Jointly Administered


             BLANK ROME LLP, FFP (CAYMAN)
             LIMITED, MAPLES AND CALDER
             MAPLESFS LIMITED, MORRIS,
             NICHOLS, ARSHT & TUNNEL LLP,
             GARY NEEMS, and QUINN EMANUEL
             URQUHART & SULLIVAN LLP,

                              Plaintiffs,
                                                                      Adv. Proc. No. 19-50273 (KBO)
                                      v.

             ZOHAR CDO 2003-1 CORP. and                               Ref. Docket No. 19
             ZOHAR CDO 2003-1 LIMITED,

                               Defendants



                        CERTIFICATE OF NO OBJECTION REGARDING DOCKET NO. 19

                      The undersigned hereby certifies as follows:

                      On October 30, 2019, the debtors and debtors in possession in the above-captioned Chapter

         11 cases (collectively, the “Debtors”) filed the Debtors’ Motion, Pursuant to Section 105(a) of The

         Bankruptcy Code and Bankruptcy Rule 9019, for an Order Approving and Authorizing the

         Stipulation of Settlement By and Among the Debtors, Blank Rome LLP, FFP (Cayman) Limited,

         Maples and Calder, MaplesFS Limited, Morris, Nichols, Arsht & Tunnel LLP, Gary Neems, Quinn




             1
            The Debtors, and, where applicable, the last four digits of each of their respective tax identification numbers are,
         as follows: Zohar III, Corp., (9612), Zohar II 2005-I, Corp. (4059), Zohar CDO 2003-1, Corp., (3724), Zohar III,
         Limited (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3
         Times Square, c/o FTI Consulting, Inc., New York, NY 10036.

27635720.2
                         Case 19-50273-KBO          Doc 62     Filed 01/25/21       Page 2 of 2


         Emmanuel Urquhart & Sullivan LLP, and Cohen & Gresser LLP [Docket No. 19] (the “Motion”).

         Objections to the Motion were to be and served by 4:00 p.m. (ET) on November 13, 2019.

                  On November 13, 2019, Patriarch Partners XV, LLC and Octaluna, LLC (collectively,

         “Patriarch”) filed an objection to the Motion (the “Objection”) [Docket No. 26]. On January 25,

         2021, Patriarch withdrew the Objection [Docket No. 61].

                  The undersigned further certifies that he has reviewed the Court’s docket in these cases,

         and no answer, objection, or other responsive pleading to the Motion appears thereon.

                  It is hereby respectfully requested that the Order attached to the Motion be entered at the

         earliest convenience of the Court.


             Dated: January 25, 2021              YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                  /s/ Joseph Barry
                                                  James L. Patton, Jr. (No. 2202)
                                                  Robert S. Brady (No. 2847)
                                                  Michael R. Nestor (No. 3526)
                                                  Joseph M. Barry (No. 4221)
                                                  Ryan M. Bartley (No. 4985)
                                                  Shane M. Reil (No. 6195)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253
                                                  Email: jpatton@ycst.com
                                                          rbrady@ycst.com
                                                          mnestor@ycst.com
                                                          jbarry@ycst.com
                                                          rbartley@ycst.com
                                                          sreil@ycst.com

                                                  Counsel to the Debtors and Debtors in Possession




27635720.2
                                                           2
